Name: Commission Implementing Regulation (EU) 2017/736 of 26 April 2017 amending Annex VIII to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards the approval of Slovenia's national control programme for classical scrapie (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  trade;  Europe;  marketing;  health;  agricultural activity;  consumption
 Date Published: nan

 27.4.2017 EN Official Journal of the European Union L 110/2 COMMISSION IMPLEMENTING REGULATION (EU) 2017/736 of 26 April 2017 amending Annex VIII to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards the approval of Slovenia's national control programme for classical scrapie (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular point 3.1(b) of Section A of Chapter A of Annex VIII thereof, Whereas: (1) Regulation (EC) No 999/2001 lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals. It applies to the production and placing on the market of live animals and products of animal origin and in certain specific cases to exports thereof. (2) Article 15 of Regulation (EC) No 999/2001 provides that the placing on the market or, if need be, the export of bovine, ovine or caprine animals and their semen, embryos and ova are subject to the conditions laid down in Annex VIII thereto. Point 3.1(a) of Section A of Chapter A of that Annex provides that a Member State which has a national control programme for classical scrapie (national programme) covering all of its territory may submit its national programme to the Commission for approval. Point 3.1(b) of that Section provides that the Commission may approve that national programme if it complies with the criteria laid down in point 3.1(a) of that Section. Point 3.2 of that Section lists the Member States whose national programmes have been approved. (3) On 13 September 2016, Slovenia submitted to the Commission a request for approval of its national programme. On 8 January 2017, following requests for further information, Slovenia submitted an amended national programme, providing clarification and further information on certain aspects thereof. That amended national programme should be approved, as it complies with the criteria laid down in point 3.1(a) of Section A of Chapter A of Annex VIII to Regulation (EC) No 999/2001. (4) Point 3.2 of Section A of Chapter A of Annex VIII to Regulation (EC) No 999/2001 should therefore be amended in order to add Slovenia to the list of Member States with approved national programmes. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In Annex VIII to Regulation (EC) No 999/2001, point 3.2 of Section A of Chapter A is replaced by the following: 3.2. The national scrapie control programmes of the following Member States are hereby approved:  Denmark,  Slovenia.. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 147, 31.5.2001, p. 1.